DETAILED ACTION
Note: The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s arguments filed in the reply on June 29, 2022 were received and fully considered. Claim 1 was amended. Claim 16 is new. Please see corresponding rejection headings and response to arguments section below for more detail.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 7, 2022 has been considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 6, 10, 11, and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Nishiyama et al. (US PG Pub. No. 2020/0008756 A1) (hereinafter “Nishiyama”).

Nishiyama was cited in applicant’s IDS filed on March 22, 2022.
	With respect to claim 1, Nishiyama teaches a volatile organic compound detection device (par.0016 “2-ethyl-1-hexanol collected from an armpit of the examinee”; Fig. 8 shows a collector) comprising: a collector (Fig. 8 shows a collector) comprising: a collector material configured to collect volatile organic compounds given off from a patient’s skin (par.0051 “Biogases may be collected...from a skin surface”); a heater comprising a heating element, the element configured to emit a thermal pulse to desorb the volatile organic compounds from the collector material (par.0056 “heating the absorbents”; par.0110 “a heater may be provided to desorb the biogas absorbed in the absorbent from the absorbent”); and a flow channel configured to receive the volatile organic compounds desorbed by the heater (par.0110 “an inlet for taking in the biogas having been discharged from the skin surface of the user”).
However, Nishiyama does not explicitly teach a fastener configured to secure the collector to the patient’s skin, wherein the flow channel is disposed between the heating element and the collector material, such that the collector material is disposed proximal to the patient’s skin and the heating element is disposed distal to the user’s skin.
 Nishiyama does teach, in other another embodiment, wrapping the hand/armpit of the user in order to collect biogas from the skin surface (see Fig. 10).
Therefore, it would have been prima facie obvious to person having ordinary skill in the art (“PHOSITA”) when the invention was filed to modify Nishiyama to utilize a fastener/wrapping in order to collect biogas from areas that have high density of sweat glands, as suggested by Nishiyama (see Fig. 10 and par.0051). Furthermore, PHOSITA would have had predictable success when the invention was filed to modify Nishiyama in the recited arrangement (the flow channel is disposed between the heating element and the collector material, such that the collector material is disposed proximal to the patient’s skin and the heating element is disposed distal to the user’s skin) since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
With respect to claim 2, Nishiyama teaches the fastener comprises a band (Fig. 10 appears to show a band/wrapping). Therefore, it would have been prima facie obvious to person having ordinary skill in the art when the invention was filed to modify Nishiyama to utilize a fastener/wrapping in order to collect biogas from areas that have high density of sweat glands, as suggested by Nishiyama (see Fig. 10 and par.0051).
With respect to claim 6, Nishiyama teaches a separator, the separator comprising a gas chromatography column configured to separate mixtures of the volatile organic compounds into their constituent chemicals (filter 302 in Figs. 7-8; par.0056 “analyzing the above desorbed biogases with a gas chromatography-mass spectrometer”; par.0109 “...amount of ions having passed through filter 302 is detected by detector 303, so that information indicating the biogas concentration is obtained”).
With respect to claim 10, Nishiyama teaches an identifier comprises a detector, the detector configured to detect the constituent chemicals eluting from the gas chromatography column and a processor configured to process information about the constituent chemicals to identify specific volatile organic compounds (par.0109 “...amount of ions having passed through filter 302 is detected by detector 303, so that information indicating the biogas concentration is obtained”).
With respect to claim 11, Nishiyama teaches the detector is an ion mobility spectrometer detector comprising a drift tube; the ionized chemicals are configured to travel through the drift tube; and the processor is configured to calculate a reduced mobility value of the ionized chemicals traveling through the drift tube (par.0107-0119). 
	With respect to claim 14, Nishiyama teaches a power source providing power to the heater (par.0108-0109).
	With respect to claim 15, Nishiyama does not explicitly teach the heating element is a heating coil. However, PHOSITA would have had predictable success modifying Nishiyama’s heater such that a heating coil is utilized as this would be a simple substitution. 
	With respect to claim 16, Nishiyama does not explicitly teach the heater is attached to the outer layer, and wherein the heating element is disposed between the outer layer and the flow channel. However, PHOSITA would have had predictable success when the invention was filed to modify Nishiyama in the recited arrangement (the heater is attached to the outer layer, and wherein the heating element is disposed between the outer layer and the flow channel) since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.

Claims 3-5 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Nishiyama in view of Peyser et al. (US PG Pub. No. 2007/0027383 A1) (hereinafter “Peyser”). 

Peyser was applied in the previous office action.
With respect to claims 3-5 and 7-9, Nishiyama teaches a volatile organic compound detection device.
However, Nishiyama does not teach the limitations recited in claims 3-5 and 7-9.
Regarding claim 3, Peyser teaches an inner layer disposed between the collector material and the patient’s skin, the inner layer configured to prevent the collector material from contacting the patient’s skin (Fig. 2A shows an outer layer 208 and a mesh layer 204, wherein the collector material 206 is received between the outer layer 208 and the mesh layer 204).
Regarding claim 4, Peyser teaches the inner layer is a mesh layer (mesh layer 204 in Fig. 2A).
Regarding claim 5, Peyser teaches an outer layer configured to isolate the collector material from an external environment, wherein the collector material is disposed between the inner layer and the outer layer (Fig. 2A).
Regarding claim 7, Peyser teaches a transfer tube and a pump, the transfer tube connected to the collector and the separator, and wherein the pump is configured to pump the volatile organic compounds desorbed by the heater through the transfer tube from the flow channel to the separator (par.0019; par.0063 “various microfluidic control features, such as valves (224), pumps, and the like”).
Regarding claim 8, Peyser teaches a valve configured to inject a gas plug into the gas chromatography column, wherein the gas plug comprises a carrier gas and the volatile organic compounds (par.0063 “various microfluidic control features, such as valves (224), pumps, and the like”).
Therefore, it would have been prima facie obvious to PHOSITA when the invention was filed to modify Nishiyama to incorporate a mesh layer, pumps, and valves in the manner recited in order to allow for VOC collection in a manner that eliminates or reduces contamination during detection of VOCs, as evidence by Peyser (par.0046 “act as a barrier to epidermal contaminants”).
Regarding claim 9, Nishiyama the gas chromatography column comprises a chemically-selective film, and wherein the gas plug diffuses into and out of the chemically-selective film to separate the mixtures into their constituent chemicals (par.0119).

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Nishiyama in view of Davis (The Identification of Human Scent from Epileptic Patients for the Identification of a Biomarker for Epileptic Seizures, Florida International University, October 31, 2017).

Davis was applied in the previous office action.
With respect to claims 12 and 13, Nishiyama teaches a volatile organic compound detection device.
However, Nishiyama does not teach the limitations recited in claims 12 and 13.
Regarding claim 12, Davis teaches the collector material comprises polydimethylsiloxane (see pg.65, 70).
Regarding claim 13, Davis teaches the volatile organic compounds comprise at least one of menthone, menthyl acetate, and 3—ethoxy-—3,7- dimethyl—1,6—octadiene (pg. 73 “menthol”; pg.116 “Menthone... potential biomarker for epileptic seizures”; see also bottom of pg.120 continued on pg.121).
Therefore, it would have been prima facie obvious to PHOSITA when the invention was filed to modify Nishiyama such that the collector material comprises polydimethylsiloxane and the volatile organic compounds comprise at least one of menthone, menthyl acetate, and 3—ethoxy-—3,7- dimethyl—1,6—octadiene in order to identify onset of an epileptic seizure, as evidence by Davis.
Response to Arguments
Applicant's arguments filed with respect to the prior art rejections raised in the previous office action have been fully considered, but they are not persuasive. Please see prior art section above for updated obviousness rationale. 
Applicant’s arguments filed with respect to the double patenting rejections raised in the previous office action have been fully considered, and are persuasive in view of the filed terminal disclaimer. Therefore, these rejections are withdrawn.

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PUYA AGAHI whose telephone number is (571)270-1906. The examiner can normally be reached M-F 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on 5712724233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PUYA AGAHI/Primary Examiner, Art Unit 3791